Exhibit 10.2
 
HIPCRICKET, INC.
 
2014 INCENTIVE COMPENSATION PLAN
 
Adopted March 18, 2014

 
 
Article I
 
INTRODUCTION
 
This 2014 Incentive Compensation Plan (this “Plan”) is an annual cash incentive
plan in which senior executives of Hipcricket, Inc. (the “Company”) are eligible
to participate. This Plan’s purpose is to  reward senior executives for the
overall success of the Company based on the achievement of goals relating to the
performance of the Company.  This Plan shall be effective as of March 18, 2014
(the “Effective Date”).  Certain capitalized terms used in this Plan have the
definitions set forth in Article V.
 
Article II
PARTICIPATION AND BONUS PAYOUTS
 
Section 2.1                      Participation in Plan; Establishment of Target
Bonuses.  The Committee (as defined in Section 3.1) shall select those
individuals who are eligible to participate in this Plan (the
“Participants”).    The Committee shall approve a target bonus for each
Participant, determined as a percentage of the Participant’s base salary (as in
effect on the first day of the Performance Period).
 
Section 2.2                      Bonus Awards.  The aggregate dollar amount
payable to a Participant with respect to a Performance Period is referred to
herein as such Participant’s “Bonus Payout.”
 
Section 2.3                      Eligibility Requirements.  Unless the Committee
specifically authorizes otherwise, and except as otherwise set forth in Section
2.6, a Participant must be continuously employed by the Company through the last
day of the Performance Period to receive a Bonus Payout.  A Participant who
meets the foregoing requirement shall be eligible to receive a Bonus Payout,
even if the Participant is not employed by the Company on the date the
Bonus Payout is made.
 
Section 2.4                      Amount of Bonus Payouts.  Bonus Payouts shall
be payable based on achievement of the Target Revenue Goal, provided that,
except as otherwise set forth in Section 2.6, the Threshold Performance Goal
also is met.  As soon as practicable after a Performance Period, the Committee
shall determine the level of achievement of the Target Revenue Goal and the
Threshold Performance Goal.  Subject to Section 2.6, in the event the Threshold
Performance Goal is not met, no Bonus Payouts will be paid for the Performance
Period.  The Committee may, in its sole discretion, make adjustments to any
payouts under this Plan as a result of extraordinary events and/or conditions
that either positively or negatively impact the Company’s performance.
 
Section 2.5                      Timing of Bonus Payouts.  Except as set forth
in Section 2.6, Bonus Payouts shall be paid as soon as practicable, but in any
event within sixty (60) days, following the last day of the Performance
Period.  Bonus Payouts shall be paid to Participants in a single lump sum cash
payment.
 
Section 2.6                      Termination without Cause or for Good Reason. 
In the event of a Participant’s termination of employment by the Company without
Cause or by the Participant for Good Reason prior to the end of the Performance
Period, the Participant shall be eligible to receive a Bonus Payout based on the
level of achievement of the Target Revenue Goal as of month-end of the month of
such termination relative to the Target Revenue Goal for the Performance Period,
without regard to achievement of the Threshold Performance Goal (i.e., if
revenue is at 50% of the Target Revenue Goal as of the end of the month of
termination of employment, the Participant shall be entitled to a Bonus Payout
equal to 50% of the Participant’s target bonus).  Such Bonus Payout shall be
paid as soon as practicable in a single lump sum cash payment, but in any event
within sixty (60) days, following the Participant’s termination of employment by
the Company without Cause or by the Participant for Good Reason.


 
-1-

--------------------------------------------------------------------------------

 
 
Article III
PLAN ADMINISTRATION


Section 3.1                      Powers of the Compensation Committee of the
Board of Directors. The Board and/or the Compensation Committee of the Board of
Directors of the Company (as applicable, the “Committee”) shall be responsible
for the administration of this Plan. The Committee is authorized to prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company or any of its affiliates, and to make all other
determinations necessary or advisable for the administration and interpretation
of this Plan in order to carry out its provisions and purposes, including to
select the Participants eligible for participation in this Plan and to determine
the actual Bonus Payouts (if any) payable to each Participant.  Any decision or
action taken or to be taken by the Committee, arising out of or in connection
with the construction, administration, interpretation and effect of this Plan
and of its rules and regulations, shall, to the maximum extent permitted by
applicable law, be within its absolute discretion (except as otherwise
specifically provided herein) and shall be conclusive and binding upon the
Company and all Participants and any person claiming under or through any
Participant.
 
Article IV
MISCELLANEOUS


Section 4.1                      Amendment and Termination of this Plan. The
Committee reserves the right to unilaterally amend, modify or terminate this
Plan at any time without notice to or consent of the Participants.


 Section 4.2                      Tax Withholding. Any Bonus Payout made
pursuant to this Plan shall be subject to applicable withholding obligations in
an amount sufficient to satisfy federal, state and local or non-U.S. withholding
tax requirements.
 
Section 4.3                      Limitation of Rights. A Participant shall have
no rights with regard to any Bonus Payout until such time as a bonus amount is
determined by the Committee and becomes payable in accordance with the
provisions of this Plan.  The Committee shall have no obligation for uniformity
of treatment of Participants under this Plan.  Furthermore, nothing in this Plan
shall be deemed to limit in any way the Committee’s full discretion whether to
award any Bonus Payouts hereunder.


Section 4.4                      Unfunded Plan. Each Bonus Payout that may
become payable under this Plan will be paid solely from the general assets of
the Company.  Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to any payment
hereunder other than as an unsecured general creditor with respect to any
payment to which a Participant may be entitled.


Section 4.5                      No Guarantee of Employment. Nothing in this
Plan shall interfere with or limit in any way the right of the Company to
terminate any Participant’s employment at any time, nor confer upon any
Participant any right to continue in the employ of the Company.  The adoption of
this Plan shall have no effect on awards made or to be made, or compensation
paid or to be paid, pursuant to other plans, programs, or arrangements now or
subsequently in effect covering a Participant or other employees of the Company
or its subsidiaries, or any predecessors or successors thereto (unless required
by specific reference in any such other plan, program, contract or arrangement
to awards under this Plan).
 
Section 4.6                      Successor and Assigns.  The terms and
conditions of this Plan shall inure to the benefit of and bind the Company and
the Participants, and their successors, assigns, beneficiaries, heirs and
representatives, as applicable.  Participants may not transfer, encumber, pledge
or assign their rights or benefits under this Plan (except by will or the laws
of descent and distribution).


Section 4.7                      Severability. If any provision of this Plan is
or becomes invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.



 
-2-

--------------------------------------------------------------------------------

 
 
Section 4.8                       Governing Law. This Plan, and all awards made
and actions taken hereunder, shall be construed in accordance with and governed
by the internal laws of the State of Delaware without reference to conflicts of
law principles thereof.  This Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.


Section 4.9                      Section 409A.  The Company intends that this
Plan and the payments provided hereunder be exempt from the requirements of
Section 409A of the Internal Revenue Code, as amended (“Section 409A”), to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4) or otherwise.  To the
extent Section 409A is applicable to this Plan and the payments provided
hereunder, the Company intends that this Plan comply with the deferral, payout
and other limitations and restrictions imposed under Section
409A.  Notwithstanding any provision in this Plan to the contrary, this Plan
shall be interpreted, operated and administered in a manner consistent with such
intentions.  Without limiting the generality of the foregoing, if a Participant
is a “specified employee,” within the meaning of Section 409A(2)(B)(i), then to
the extent necessary to avoid subjecting the Participant to the imposition of
any additional tax under Section 409A, amounts that would otherwise be payable
under this Plan or any award granted under this Plan during the six-month period
immediately following the Participant’s “separation from service,” within the
meaning of Section 409A(a)(2)(A)(i), shall not be paid to the Participant during
such period, but shall instead be accumulated and paid to the Participant (or,
in the event of the Participant’s death, the Participant’s estate) in a lump sum
on the first business day after the earlier of (i) the date that is six months
following the Participant’s separation from service or (ii) the Participant’s
death.


Section 4.10                      Interpretation.  The headings of articles and
sections contained in this Plan are for convenience only and shall not control
or affect the meaning or construction of any provision of this Plan. Except when
otherwise indicated by the context, the singular shall be read and interpreted
as the plural (when appropriate), and the plural shall include the singular.

 
Article V
DEFINITIONS


As used in this Plan, the following terms shall have the following meanings:


(a)           “Cause” means (i) the Participant’s material fraud, gross
malfeasance, gross negligence, or willful misconduct done in bad faith, with
respect to the Company’s business affairs; (ii) the Participant’s refusal or
repeated failure to follow the Company’s established reasonable and lawful
policies; (iii) the Participant’s material breach of the employment agreement
between the Participant and the Company; or (iv) the Participant’s conviction of
a felony or crime involving moral turpitude.  A termination of the Participant’s
employment for Cause based on clause (i), (ii) or (iii) of the preceding
sentence will take effect thirty (30) days after the Company gives written
notice of its intent to terminate the Participant’s employment and the Company’s
description of the alleged cause, unless the Participant, in the good faith
opinion of the Company, during such thirty (30) day period, remedies the events
or circumstances constituting Cause.


 (b)           “Good Reason” means any of the following without the
Participant’s written consent: (i) a material reduction in the Participant’s
base compensation; (ii) a material reduction in the Participant’s authority,
duties and responsibilities as in effect on the Effective Date; or (iii) a
change in the Participant’s place of work to a location more than 50 miles from
the place of work on the Effective Date, except for required travel on Company
business to an extent substantially consistent with the Participant’s position,
duties and responsibilities.  Notwithstanding any provision of this Plan to the
contrary, a termination of an employment relationship by the Participant will
not be for Good Reason unless (A) the Participant notifies the Company in
writing of the existence of the condition that the Participant believes
constitutes Good Reason within ninety (90) days of the initial existence of such
condition (which notice specifically identifies such condition), (B) the Company
fails to remedy such condition within thirty (30) days after the date that it
receives such notice (the “Remedial Period”), and (c) the Participant actually
terminates his employment within thirty (30) days after the expiration of the
Remedial Period.  If the Participant terminates his employment before expiration
of the Remedial Period or after the Company remedies the condition, then the
Participant’s termination will not be for Good Reason.

 
-3-

--------------------------------------------------------------------------------

 
 
(c)           “Performance Period” means the Company’s fiscal year 2015, which
runs from March 1, 2014 through February 28, 2015.
 
(d)           “Target Revenue Goal” means that amount of GAAP revenue required
to be achieved during the Performance Period in order for Bonus Payouts to be
paid at 100% of target.


(e)           “Threshold Performance Goal ” means the gross margin and adjusted
earnings before interest, taxes, depreciation and amortization that must be
realized during the Performance Period before a Bonus Payout shall be paid under
this Plan.